
	

114 HR 3434 IH: Commonsense Permitting for Job Creation Act of 2015
U.S. House of Representatives
2015-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3434
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2015
			Mr. Hurt of Virginia (for himself, Mrs. Kirkpatrick, Mr. Griffith, Mr. Forbes, Mrs. Comstock, and Mr. Hanna) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act with respect to the guidelines for specification
			 of certain disposal sites for dredged or fill material.
	
	
 1.Short titleThis Act may be cited as the Commonsense Permitting for Job Creation Act of 2015. 2.Guidelines for specification of certain disposal sitesSection 404(b) of the Federal Water Pollution Control Act (33 U.S.C. 1344(b)) is amended by adding at the end the following new sentence: Such guidelines may not prohibit the specification of a site due to the lack of a final site plan resulting from the lack of an identified end user or industry or industrial classification for the site when determining whether there is a practicable alternative to a proposed discharge that would result in less adverse impact on the aquatic ecosystem..
		
